MORROW, Presiding Judge.
Robbery is the offense; penalty assessed at confinement in the penitentiary for a period of seven years.
The indictment appears regular. The record is before this court without statement of facts and bills of exception.
The judgment and sentence are wrong in that they fail to take cognizance of the Indeterminate Sentence Law, art. 775, C. C. P., 1925, under the provisions of which the judgment should direct that the appellant should be confined in the state penitentiary for a period of not less than five nor more than seven years. As so reformed, the judgment of the trial court will be affirmed.

Affirmed.